Citation Nr: 1313051	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative joint disease (DJD) of the left shoulder, currently rated 20 as percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  He received the Combat Infantryman Badge, Purple Heart Medal, and Army Commendation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PTSD, effective April 27, 2005, and increased the disability rating for DJD of the left shoulder from 10 to 20 percent, also effective April 27, 2005. 

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In August 2011, the Board determined that an earlier effective for PTSD was not warranted, and remanded the issues of entitlement to an increased rating for DJD of the left shoulder and entitlement to a TDIU prior to July 10, 2009, for further development, to include additional VA examinations.

Based on findings from those examinations, the RO in a September 2012 rating decision, granted entitlement to a TDIU, effective from April 27, 2005, through July 10, 2009.  Dependents' Educational Assistance benefits were also granted even earlier, from April 27, 2005.

Regarding another matter, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability either is expressly raised by the claimant or otherwise by the record.  There was a similar holding in Mayhue v. Shinseki, 24 Vet. App. 273   (2011), finding it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD. 
Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability. Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).

At any rate, bifurcation of a claim is generally a matter within VA's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection).  As mentioned, the Veteran in this case was awarded a TDIU from April 27, 2005, through July 10, 2009.  Thereafter, he received a 100 percent schedular rating for his PTSD from July 10, 2009 to the present.  Hence, he has had either a TDIU or 100 percent schedular rating since filing his April 27, 2005 claim.  The result is that there is no derivative TDIU claim still to consider, only instead the claim as it specifically concerns the rating for the left shoulder DJD.

FINDING OF FACT

The Veteran's service-connected DJD of the left shoulder has not been manifested by limitation of motion to 25 degrees from the side, ankylosis of the scapulohumeral articulation, or impairment of the humerus.   

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for DJD of the left shoulder have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203, 5010 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes (DCs) or potential "daily life" evidence, etc. See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran in May 2005 which apprised him of the type of evidence and information needed to substantiate his increased rating claim for DJD of the left shoulder, and of his and VA's respective responsibilities in obtaining this supporting evidence.  He was subsequently advised him as to how disability ratings and effective dates are assigned.  Thereafter, the  claim was readjudicated in a May 2007 SOC, as well as SSOC's dated in July 2007, January 2008, February 2008, May 2009, June 2010, and September 2012.

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim.  This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, as well as his post-service VA and private medical evaluation and treatment records.  He also has had VA compensation examinations reassessing the severity of his left shoulder disability.  As mentioned, he was also afforded a personal hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims being decided herein that has not been obtained.  No further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the September 2010 Board hearing, the undersigned identified the issue on appeal and information was also obtained to clarify the Veteran's arguments.  He stated his left shoulder was in constant pain and impacted his daily activities.  He also testified as to increased left shoulder symptoms since his last VA examination, and the appeal was specifically remanded in August 2011 to afford him an additional VA examination.  
The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim discussed above, particularly with respect to affording the Veteran an additional VA examination to reassess his disability, the Board finds no deficiency in the Board hearing or in development of the claim. See id.

Claim for Higher Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2012).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991)), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, according to a March 2005 VA outpatient care note the Veteran reported severe pain in the left shoulder.  Examination revealed pain with motion, and crepitus (both palpable and audible).  Assessment was left shoulder pain from gunshot wound to left shoulder.

In July 2005, the Veteran underwent a VA compensation examination to reassess his service-connected left shoulder disability.  He reported pain in his left shoulder with limited movement, as well as muscle spasms with cold damp weather.  The examiner noted that the Veteran had pain with motion during flare-ups; otherwise minimal discomfort that did not interfere with daily activities.  On examination, there was an entry wound in the left upper arm and a surgical scar in the left upper pouter shoulder.  There was no tissue loss involving the deltoid and pectoral muscles.  There were no adhesions, or tendon damage.  There was a fracture to the Veteran's upper humerus.  He had decreased muscle strength in the left shoulder.  He also had limited range of motion of the left shoulder without muscle contraction.  
Range of left shoulder motion was as follows:  flexion and abduction were to 90 degrees.  Internal rotation was to zero degrees.  External rotation was to 90 degrees, and adduction was to 50 degrees.  Any motion beyond 90 degrees of flexion and abduction caused pain in the left shoulder.  X-rays of the left shoulder showed evidence of minor acromioclavicular (AC) joint DJD, otherwise negative.  Diagnosis was DJD of the left shoulder with limited range of motion, secondary to gunshot muscle injury.  

In November 2006, the Veteran underwent a VA general medical examination.    Examination of the left shoulder was normal except for scars which were well- healed and non-tender to light touch.  

On VA joints examination in November 2006, the Veteran reported pain in the left shoulder which increased with cold weather and with carrying or lifting any amount of weight.  He was limited by weakness, fatigue, pain, and incoordination.  There was pain to deep palpation only at the site of the scars on left shoulder, but without pain, redness, warmth, and swelling.  No muscle atrophy was noted.  

Active range of left shoulder motion was as follows:  forward flexion was to 140 degrees; abduction was to 130 degrees with pain from 105 degrees to the end; external rotation was to 45 degrees with pain at endpoint; and internal rotation was to 90 degrees with pain at endpoint.  Diagnosis was left shoulder gunshot wound with DJD and chronic residuals.  

Records dated in 2008 and 2009 from the South Austin Therapy Group indicate that the Veteran underwent physical therapy for left shoulder disability.  

An April 2008 VA occupational therapy outpatient consult report indicates that the Veteran had minimal decreased left shoulder active range of motion.  There was pain with Neers, Hawkins, and Clancy tests.  There was tenderness to touch over the AC joint with crepitus felt and heard.  Tenderness over insertions of the supraspinatus was also noted.  Good scapula humeral rhythm was present.  His left scapula appeared to be more protracted and more elevated than his right non-affected extremity.  Left shoulder extension/flexion was described as 60/155 degrees.  Left shoulder abduction was to 150 degrees.  Clinical impression was chronic left shoulder pain.  It was noted that he would benefit from occupational therapy intervention to assist him with left shoulder pain management.  Thereafter occupational therapy was provided to the Veteran.

A December 2008 private magnetic resonance imaging (MRI) scan of the left shoulder showed a healed fracture deformity of the proximal left humeral diaphysis with no evidence of marrow signal abnormality; no evidence of acute rotator cuff tear or labral injury. 

According to records from Texas Orthopedic Surgery Center, the Veteran underwent left shoulder arthroscopic subacromial decompression in March 2009.  
Pre- and post-operative diagnosis was left shoulder subacromial bursitis.  Surgery was indicated as his left shoulder pain was recalcitrant to therapy and multiple injections.  Follow-up visits were made and by June 2009, the Veteran had good range of motion and no pain on testing.  

In September 2009, the Veteran underwent a VA general medical examination.  Left shoulder flexion, abduction, and internal and external rotation were to 90 degrees.  There was pain at the endpoints of flexion and abduction.  Upon rotation, pain began at 60 degrees.  There was no change in motion upon repeated, resistive testing of the left shoulder and no additional limitations of motion were noted.   There was tenderness with palpation of the shoulder.  No weakness was noted.  The Veteran had normal sensation to vibratory touch in the left arm.  Deep tendon reflexes were equal and active 2+/4 in the left arm.  Diagnosis, in pertinent, was gunshot wound to the left shoulder with residuals.

In June 2012, the Veteran underwent additional VA examinations.  During the general medical examination, range of left shoulder motion was noted as follows:  internal rotation was to 90 degrees; external rotation was to 80 degrees; adduction and extension were from zero to 50 degrees.  Pain was noted at the endpoint of all motions.  Abduction and flexion were tested during the joint examination.  There was objective evidence of pain on motion.  After repetitive motion, there was an additional limitation - external rotation was limited to 70 degrees.   Neurologic and muscle strength testing of the left arm was normal.

During the June 2012 VA shoulder examination, flexion of the Veteran's left shoulder was to 180 degrees and abduction to 170 degrees, both with pain beginning at 150 degrees.  After repetitive-use testing, flexion was to 160 degrees and abduction was to 150 degrees.  There was additional limitation of range of left shoulder and arm motion following repetitive use testing.  The Veteran had functional loss/impairment of the left shoulder consisting of weakened movement, excess fatigability, and pain on movement.  

Guarding of the left shoulder was present.  There was no localized tenderness or pain on palpation of the left joint, soft tissue, or bicep tendon.  Muscle strength testing was noted as normal (5/5).  There was no ankylosis of the glenohumeral articulation.  Hawkin's Shoulder Impingement test, "empty-can" test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all negative.  There was no history of mechanical symptoms such as clicking or catching, or recurrent dislocation of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was also negative.

The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  Cross- body adduction test was negative as well.  He had not had a total shoulder replacement.  His residuals consist of 3 small barely visible arthroscopic scars from the 2009 procedure.  None of the scars were painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters.  There was no functional impairment of the left shoulder such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  The examiner stated that the Veteran's left shoulder impacted his ability to work.  Diagnoses of DJD of the left shoulder and gunshot wound to the left shoulder with residual were continued. 

At the outset, the Board notes that the Veteran sustained a gunshot wound to the left shoulder, in pertinent part, during service, and in addition to him being diagnosed with DJD of the left shoulder, he also sustained residual injury to Muscle Group IV and that muscle disability is separately service-connected.  Although the Veteran initially filed a notice of disagreement to the RO's August 2005 denial of an increased rating for muscle injury to the left shoulder and the RO addressed such issue in its May 2007 SOC, the Veteran, on his June 2007 VA Form 9, checked the box in section 9.B. of the form, in which he specified that the only issue being appealed pertaining to the left shoulder is his DJD.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, the only issue currently before the Board is entitlement to an increased rating for DJD of the left shoulder.  

After considering the Veteran's complaints, examination findings, and treatment records, the preponderance of the evidence is against finding that the service-connected DJD of the left shoulder may be assigned a higher rating during the appeal period.  In this regard, there is no evidence that his left shoulder motion is limited to 25 degrees or less.  In fact, a review of the record indicates that the Veteran's left shoulder motion has been no worse than 90 degrees.  A higher rating is therefore not warranted under Diagnostic Code 5201.
 
The Board also considered whether a higher rating is warranted under Diagnostic Code 5200 which requires some form of ankylosis; however such a finding is not demonstrated in any of the medical evidence of record with regards to the Veteran's left shoulder.  Moreover, a rating in excess of 20 percent under Diagnostic Code 5202 requires other impairment of the humerus, including loss of the humeral head, nonunion of the humerus or fibrous union of the humerus.  None of those findings are evidenced in the claims file. 

The Board also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges the evidence of left shoulder weakness noted during the September 2009 VA examination and pain on motion shown throughout the appeal period.  There is also evidence of additional limitation upon repetitive-use testing during the June 2012 VA examination.  Nevertheless, even considering this 10 degree additional loss on external rotation and this 20 degree additional loss on both flexion and abduction after repetitions, the Board finds that these effects are already contemplated by the 20 percent rating assigned.  There is no indication in the current record that pain causes functional loss greater than that contemplated by the currently assigned 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

Finally, the Board observes that the Veteran is already separately service-connected for the entry wound scar as well as the surgical removal scar on the Veteran's left shoulder.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings for the shoulder disability are warranted.  For the reasons and bases shown above, the Board finds that the Veteran's DJD of the left shoulder does not meet the criteria for a higher rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3. 

Lastly, the Board notes that it considered whether referral for an extraschedular rating is appropriate.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran's DJD of the left shoulder is primarily productive of painful and limited motion, and these manifestations are contemplated by the applicable schedular criteria.  There is nothing in the examination reports or other records that suggest the symptoms are exceptional or outside the realm of the rating criteria. 

In sum, there is no indication that the average industrial impairment from his DJD of the left shoulder would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that the rating criteria are adequate.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a disability rating in excess of 20 percent for DJD of the left shoulder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


